                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-00016-GCM
 CARLOS CORIA-SANCHEZ,                             )
                                                   )
                 Plaintiff,                        )
                                                   )
     v.                                            )                   ORDER
                                                   )
 UNC CHARLOTTE,                                    )
                                                   )
                 Defendants.                       )
                                                   )

          THIS MATTER is before the Court on its own Motion. On November 13, 2018, Plaintiff

filed a Complaint against his employer alleging failure to promote based on race, sex, and national

origin. (Doc. No. 7, at 3). On January 18, 2019, the Court determined that “Plaintiff [had] not

[provided] the formal Notice of Charge of Discrimination” that he had allegedly filed with the

Equal Employment Opportunity Commission (“EEOC”), preventing the Court from determining

“the scope of the lawsuit.” (Doc. No. 8, at 4) (citing Evans v. Techs. Applications & Serv. Co., 80

F.3d 954, 962-63 (4th Cir. 1996) (“The allegations contained in the administrative charge of

discrimination [before the EEOC] generally operate to limit the scope of any subsequent judicial

complaint.”); 42 U.S.C. § 2000e-5(b) (Exhaustion of administrative remedies requires a plaintiff,

at the outset, to file a charge of discrimination with the EEOC, and to receive a right to sue letter,

before filing a complaint in federal court). Consequently, the Court ordered Plaintiff to provide

“the Notice of Charge that he filed with the EEOC” within 20 days of service of that Order. (Doc.

No. 8, at 4). The Court further ordered that “[i]f Plaintiff fail[ed] to timely comply with [that]

Order, the Complaint [would] be subject to dismissal without further notice.” Plaintiff has not

provided the Notice of Charge, and, thus, Plaintiff’s Complaint is DISMISSED, without prejudice.
SO ORDERED.


              Signed: December 6, 2019
